Citation Nr: 1410217	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-15 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an earlier effective date, prior to April 10, 2006, for service connection for coronary artery disease with history of stent placement.

2.  Entitlement to an initial rating for coronary artery disease with history of stent placement in excess of 10 percent.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for coronary artery disease with history of stent placement, with an initial evaluation of 10 percent and an effective date of April 10, 2006.

In the Veteran's June 2011 Form 9 Substantive Appeal he raised a claim under 38 C.F.R. § 4.30, for a temporary total disability rating for treatment and residuals of his April 7, 2006 percutaneous coronary intervention to the proximal LAD with 1 drug eluting stents.  The RO denied the claim in a subsequent October 2011 rating decision.  The Veteran did not perfect an appeal with respect to this rating decision, and as a result this issue is not before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of entitlement to an initial rating for coronary artery disease with history of stent placement in excess of 10 percent is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO interpreted an April 10, 2006 document as an informal claim for entitlement to service connection for coronary artery disease with history of stent placement.

2.  There is no evidence of any earlier formal or informal claim for coronary artery disease with history of stent placement prior to April 10, 2006.


CONCLUSION OF LAW

The criteria for an effective date prior to April 10, 2006, for the award of service connection for coronary artery disease with history of stent placement, are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400, 3.816 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a)  requires notice to a claimant pursuant to the Veterans Claims Assistance Act (2000) be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini, at 119.

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has met its duty to notify.  While the record does not contain a copy of the notice letter sent to the Veteran, it does contain a December 2010 VCAA Certification response from the Veteran indicating that he had received notice.  Furthermore, for effective date claims such as here, where service connection has been granted and the claimant has appealed the effective date, the claim has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for benefits has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice. 

If any additional notice was required in this case, the Veteran has not provided any argument that lack of notice was prejudicial.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, any defect as to notice is nonprejudicial.

The Board also finds that VA has met its duty to assist.  The Board notes that in his Form 9 Substantive Appeal the Veteran references additional VA treatment records that he believes would support his claim for an earlier effective date.  The Board recognizes that additional medical records likely are available, as the April 2011 rating decision identifies as evidence electronic medical records that are not in the claims file or on the Virtual VA or VBMS systems, specifically records before April 2006.  However, as will be discussed further, these medical records would not warrant an earlier effective date for the Veteran.  As such, the Board finds that VA has no duty to associate these records with the file.

II.  Earlier Effective Date for Coronary Artery Disease

Generally, for the grant of service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  When a claim for entitlement to service connection is received within one year of separation from the military, the effective date shall be the day after separation or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816.  Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran in this case served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  Ischemic heart disease was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202  (August 31, 2010). Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.

Accordingly, the Board concludes that the Veteran is a "Nehmer class member" as defined in the law for his service-connected coronary artery disease.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(2).  If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2)  are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

Following receipt of the Veteran's October 15, 2010 new claim for benefits, an April 2011 rating decision awarded service connection for ischemic heart disease on a presumptive basis due to exposure to herbicides during service in the Republic of Vietnam, and assigned an effective date of April 10, 2006.

The Veteran seeks an earlier effective date for his service-connected coronary artery disease.  He asserts that medical evidence associated with the claims file indicates that he had coronary artery disease prior to April 10, 2006.

The Veteran's specific claim for service connection is dated October 15, 2010, although the RO liberally awarded an effective date of April 10, 2006, on the basis that a computerized print-out from a VA medical center was apparently construed as an informal claim.  As noted, the effective date of the award will generally be the later of the date such claim was received by VA or the date the disability arose.  The medical records currently included within the claims file indicate that the Veteran was treated for a heart condition as early as April 7, 2006 when a stent was placed.  As previously mentioned, in the Veteran's June 2011 Form 9 Substantive Appeal, he contends that earlier medical records indicate treatment for a heart condition prior to April 2006.  The Board does not doubt the Veteran's contention that he received treatment prior to April 2006.  However, earlier medical records documenting earlier treatment will not warrant an earlier effective date pursuant to either 38 C.F.R. § 3.400 or § 3.816.  Although the RO awarded an effective date of April 10, 2006, the Board is unable to identify a formal or informal claim having been received prior to October 2010.  Consequently, earlier medical records, even if they do detail treatment for a heart condition, would not warrant an earlier effective date.

The Board acknowledges that medical records may be accepted as an informal claim for benefits under certain circumstances.  See 38 C.F.R. § 3.157.  However, these circumstances are limited to when the claim is one for increase or to reopen a previously denied claim.  See 38 C.F.R. § 3.157(b).  As the original claim from which this appeal arose was not one for increase or reopen a previously denied claim, § 3.157 is not applicable.  Otherwise, the United States Court of Appeals for the Federal Circuit has suggested a distinction between bare medical records and the submission of medical records with a cover sheet that made it clear that the submission was intended as a claim.  See Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011).  The record does not indicate, and the Veteran has not asserted, that at any time the Veteran submitted medical records with the intention of filing a claim prior to April 10, 2006.  

The Board further acknowledges 38 C.F.R. § 3.157(1), which holds that medical records may be accepted as the date of receipt of a claim "when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission." Although the RO awarded April 10, 2006, as the effective date, the Board is unable to identify any formal or informal claim for benefits prior to October 15, 2010.  Consequently, applying 38 C.F.R. § 3.157(1), the Board finds that the first claim specifying the benefit sough was received October 15, 2010, and only medical records a year prior to that date would be relevant under this provision.  As the current effective date is more than a year before the first claim specifying the benefit sought, application of this provision would not be beneficial to the Veteran.

The Board has again considered the limited exception to the statutory provisions governing the assignment of effective dates for Vietnam veterans who have a covered herbicide disease.  See 38 C.F.R. § 3.816 (2013).  However, the evidence does not suggest that his claim meets the requirements for this regulation to be applicable. The Veteran was not denied compensation for heart disease between September 25, 1985, and May 3, 1989; the Veteran's claim for service connection was not pending before VA on May 3, 1989; the Veteran's claim was not received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for coronary artery disease (August 31, 2010); and the Veteran's claim was not received within one year from the date of his separation from service.  When none of the requirements are met, as is the case here, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114  and 3.400.  38 C.F.R. § 3.816(c)(4) (2013).

In sum, the criteria for an effective date prior to April 10, 2006, for the award of entitlement to service connection for coronary artery disease is not warranted.


ORDER

Entitlement to an earlier effective date, prior to April 10, 2006, for service connection for coronary artery disease with history of stent placement is denied.


REMAND

In the Veteran's June 2011 Form 9 Substantive Appeal, subsequent to the Veteran's most recent VA heart examination in May 2011, the Veteran specifically asks for a new examination.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, the Veteran essentially contends a worsening of his condition.  As a result, the Board finds that a new VA examination is necessary in order to properly evaluate the current manifestation of the Veteran's service-connected coronary artery disease. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit any further evidence that he may have pertinent to the claim on appeal.  If the Veteran is currently receiving VA treatment, take the appropriate steps to ascertain these records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of his service-connected coronary artery disease. The claims folder, and any pertinent evidence in Virtual VA or VBMS, must be made available to the examiner in conjunction with the examination.  Any necessary studies should be performed, to include electrocardiogram, echocardiogram, and/or X-ray, and the examination report should comply with all appropriate protocols for rating disabilities of the heart-including submission of metabolic equivalent (hereinafter "MET") test results.  The examiner should obtain a detailed clinical history from the Veteran. All pertinent heart pathology found on examination should be noted in the report of the evaluation. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


